         Case 1:20-cv-05747-PAE Document 93 Filed 05/07/21 Page 1 of 1




                                                            May 7, 2021

Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Dear Judge Engelmayer:

       We represent Plaintiffs in the matter D.J.C.V. et al. v. United States of America, No. 20-
cv-5747 (PAE). On April 30, 2021, Plaintiffs advised the Court that the parties were
contemplating seeking a stay of proceedings in this case in order to discuss the possibility of
settlement. With the Government’s consent, Plaintiffs now formally move this court to hold all
proceedings, including discovery, in abeyance so that the parties can more fully focus on
settlement discussions. The parties contemplate being able to give the Court a status update on
June 11, 2021.

       We thank the Court for considering this request.




                                                    Respectfully submitted,



                                                    Ghita Schwarz
                                                    Senior Staff Attorney
